United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2752
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
James C. Lewis, also know as             *
John B. Long, also known as              *          [UNPUBLISHED]
Mark E. Lewis,                           *
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: January 23, 2002

                               Filed: January 29, 2002
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       After James C. Lewis pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1), the district court1 sentenced him to 33 months
imprisonment and 3 years supervised release. Counsel has filed a brief and has
moved to withdraw under Anders v. California, 386 U.S. 738 (1967), arguing that


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Mr. Lewis should receive credit for time he spent in a county jail before being
indicted on the instant offense. Mr. Lewis, however, must first exhaust his
administrative remedies by presenting his claim to the Bureau of Prisons. See United
States v. Chappel, 208 F.3d 1069, 1069-70 (8th Cir. 2000) (per curiam); 28 C.F.R.
§§ 542.10-542.19 (2001). Having reviewed the record independently under Penson
v. Ohio, 488 U.S. 75 (1988), and having found no nonfrivolous issues, we grant
counsel’s motion to withdraw and affirm the judgment of the district court.

      A true copy.

            Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-